Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 1 of 62

]N THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE USE OF A CELL-
SITE SIl\/IULATOR TO LOCATE THE Ie seS. z
CELLULAR DEVICES ASSIGNED CALL

NUMBERS _l AND - Filed Unde_m__L__ seal

 

 

 

AFFIDAVIT IN SUPP()RT OF f
AN APPLICATION FOR A SEARCH WARRANT

I,- being first duly sWorn, hereby depose and State as folloWS:

]NTRODUCTION AND AGENT BACKGROUND
l. I make this affidavit in Support of an application for a search Warrant under

Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic

investigative technique, Which is described in Attachment B, to determine the location of the

cellular devices assigned call numbers _and - (the “Target Cellular

Devices”), Which are described in Attachment A.

 

3. The facts in this affidavit come nom my personal observations, my training and
experience, and information obtained from other agents and Witnesses. Tbis affidavit is intended
to show merely that there is sufficient probable cause for the requested Warrant and does not set

forth all of my knowledge about this matter.

"‘M!

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 2 of 62

4. One purpose of applying for this warrant is to determine with precision the Target
Cellular Devices’ location. However, there is reason to believe the Target Cellular Devices are
currently located somewhere within this district because the Target Cellular Devices’ owner is
known to spend most of his time in this district. Pursuant to Rule 4l(b)(2), law enforcement may
locate the Target Cellular Devices outside the district provided the device is within the district
when the warrant is issued.

7775. 7 Based on the facts set forth in this affidavit, there is probable cause to believe that

 

violations of 52 U.S.C. §§ 301 l6(a)(l)(A) and 30109(d)(l)(A)(l) (illegal campaign contributions)
(the “Subject Offense”) has been committed, are being committed, and will be committed by
Michael Cohen and others. There is also probable cause to believe that the location of the Target
Cellular Devices will lead to evidence of the Subject Offense, as detailed below.

6. Because collecting the information authorized by this warrant may fall within the
statutory defmitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included
in a pen register order. See 18 U.S.C. § 3123(b)(l).

PROBABLE CAUSE
Introduction

7. The United States Attorney’s Office for the Southern District of New Yorl<;

(“USAO”) and the FBI are investigating a criminal violation of the campaign finance laws by

Michael Cohen, a lawyer who holds himself out as the personal attorney for President Donald J.

Trtunp. As detailed below, there is probable cause to believe that '_

2

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 3 of 62

 

8. The Target Cellular Devices referenced in this Affidavit are the cellphones

assigned call numbers-and - As further discussed below, the Target

Cellular Devices are subscribed to in the name of l\/lichael Cohen (the “Subscriber”). The

Subscriber is believedrto use the Target Cellphones and is a Targetr;Subject of this investigation

 

AT&T is the Service Provider for the Target Cellphones.
Prior Relevant Process
9. ln connection with an investigation then being conducted by the Offlce of
the Special Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell,
Chief United States District Judge for the District of Columbia, three search warrants for emails
and other content information associated with two email accounts used by Cohen, and one search
wan'ant for stored content associated with an iCloud account used by Cohen. Specifically:

a. C)n or about July 18, 2017, the FBI sought and obtained a search warrant for emails
in the accoun'_@gmail.com (the “Cohen Gmail Account”) sent or received between
January 1, 2016 and 4July 18, 2017 (the “First Cohen Gmail Warran ”).

b. On or about August 8, 2017, the FBI sought and obtained a search warrant for
content stored in the iCloud account associated with Apple ID -@gmail.com (the
“Cohen iCloud Account” and the “Cohen iCloud Warrant”).

c. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the Cohen Gmail Account sent or received between June 1, 2015 and November 13, 2017

(the “Second Cohen Gmail Warrant”).

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 4 of 62

d. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the account -:_[the “Cohen MDCPC Account”) sent or received
between the opening of the Cohen l\/IDCPC Accountl and November 13, 2017 (the “First Cohen
MDCPC Warran ”).

10. The SCO has since referred certain aspects of its investigation into Cohen
to the USAO, which is working with the FBl’s New York Field Cfflce.

11. Cn or about 7February 28, 2018, theUSAO and FBl sought and obtained
search warrants for emails in Cohen Gmail Account and Cohen MDCPC Account, among other
accounts, sent or received between November 14, 2017 and February 28, 2018 (the “Third Cohen
Gmail Warran ” and “Second Cohen MDCPC Warrant”).2

12. The above-described warrants are referred to herein as the “Cohen Emails

Warrants” and, with respect to the iCloud Warrant, the “Cohen iCloud Warrant.”

The Illegal Campaign Contribution Seheme

 

 

1 Based on my review of this warrant and the affidavit in support of it, l know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of l\/larch 2017 through the date of the
warrant.

2 On or about February 28, 2018 and April 7, 2018, the USAO and FBI sought and obtained Rule
41 search warrants authorizing the search of emails and content obtained pursuant to previously
issued warrants for additional subject offenses.

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 5 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 6 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 7 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 8 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 9 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 10 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 11 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 12 of 62~

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 13 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 14 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 15 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 16 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 17 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 18 of 62

 

Case 1:'18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 19 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 20 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 21 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 22 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 23 of 62

 

28. l have reviewed records maintained by AT&T, from which l have learned,

in substance and in part, that the Target Cellular Devices are still active. Based on my training
and experience, my familiarity with this investigation, and the information set forth above, l
therefore believe that the requested data will lead to evidence of the Subject Offense.
Specifically, infolmation will lead to the present location of the Target Cellular Devices; law

enforcement may then obtain evidence from the Target Cellular Devices, by subpoena or search

Wiiiiiii ii‘iiiiiiig iii iii iiiiiii@i to_

23

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 24 of 62

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 25 of 62

 

AUTHORIZATION REQUES'I`

32. Based on the foregoing, l request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
function as a pen register order under 18 U.S.C. § 3123.

33. l further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay
notice until 30 days from the end of the period of authorized surveillance.` This delay is justified
because there is reasonable cause to believe that providing immediate notification of the warrant
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of the Target Cellular Devices would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy evidence,
change patterns of behavior, and notify confederates See 18 U.S.C. § 3103a(b)(1). There is
reasonable necessity for the use of the technique described above, for the reasons set forth above.

See 18 U.s.C. § 31033(b)(2).

25

 

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 26 of 62

34. l further request that the Court authorize execution of the warrant at any
time of day or night, owing to the potential need to locate the Target Cellular Devices outside of
daytime hours

35. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public nor known to all

of the targets of theinvestigation. Accordingly, there is good cause to seal these documents

 

' because their premature disclosure may seriously jeopardize that investigation
36. A search warrant may not be legally necessary to compel the investigative
technique described herein. Nevertheless, I hereby submit this warrant application out of an
abundance of caution.
Respectfully submitted,
_
Federal Bureau of Investigation

Subscribed and sworn to before me qg;'/ '/~,

,5 f ~') f
t "///»»"~ f'/iJz/,tv',»w
viii '/», _ »’

`i`i`," r\\`\`~'\'~?l, '-
\ OIIZ /g'/?fz<i_,L-r "iif//; f_?</ i';'/ j

 

/\Me=-l wsi/if :;a/;Z:§a,s¢,aj
UNITED sTArEs MA,GISTRATE JUDGE

\ ,

 

,)l,

26

 

Case 1:18-cr-OO6O24WHP Document 43-8 Filed 03/19/19 Page 27 of 62

]N THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

INTHE WHER oF THE UsE oFACELL- l MAG 2 9 7 4
srrE sn\/rULAToR To LoCATE THE case §§

C~ELLULAR DEvICEs ASSIGNED CALL j
NUMBERS _ AND _ rired Unaer seal

 

WARRANT AN]) ORDER ()F AUTHORIZATION

TO: Special Agents of the Federal Bnreau of Investigation and Other Authnrized
Personnel

1. Findings

The Court hereby.finds:

1. Upon an affidavit of Special Agent - of the Federal Bureau of
lnvestigation (“Affidavit”) and pursuant to Federal Rule of Criminal Procedure 41, there is
probable cause to believe that violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1)
(illegal campaign contributions) (the “Subject Offense”) have been committed by Michael Cohen
(the “Target Subject”), and that the Target Subject uses cellular devices assigned call numbers
_the (“Target Cellular Devices”), Which are described in
Attachment A. Further, there is probable cause to believe that the location of the Target Cellular
Device Will constitute evidence of the Subject Offense. Specifically, there is probable cause to
believe that the location of the Target Cellular Devices Will constitute evidence of those criminal
violations, including leading to the location of the Target Cellular Devices, on Which there is
probable cause to believe evidence of these offenses exist, as detailed below.

2. Pursuant to 18 U.S.C. § 3123(b)(l), the Government has certified that the pen

register information for the Target Cellular Devices is relevant to an ongoing investigation by the

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 28 of 62

lnvestigating Agency of the Target Subject and others unknown in connection with suspected
violations of the Subject Offense.

NO`W, THEREFORE, pursuant to Fed. R. Crim. P. 41, 18 U.S.C. §§ 3121 erseq., and 18
U.S.C. § 3103a, IT IS HEREBY ORDERED:
II.. Warrant and Order of Authorization

3. `Vi/arranto Law enforcement agents and other authorized law enforcement

officials are hereby authorized to employ an electronic investigative technique, which is described

 

in Attachment B, to the determine the location of the Target Cellular Devices, which are described
in Attachment A.

4. Data Collection and Retention. In the course of employing the technique, law
enforcement agents and other authorized law enforcement officials (a) must make reasonable
efforts to limit interference with cellular devices other than the Target Cellular Devices, (b) must
promptly delete information collected from cellular devices other than the Target Cellular Devices
once the Target Cellular Devices is located, and (c) are prohibited from using data acquired beyond
that necessary to locate the Target Cellular Devices, absent further order of the Court.

5. Delayed Notice. Pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(®(3), the Court authorizes the officer executing the warrant to delay in notice until
30 days from the end of the period of authorized surveillance. This delay is justified because
there is reasonable cause to believe that providing immediate notification of the warrant may have
an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber
or user of the Target Cellular Devices would seriously jeopardize the ongoing investigation, as
such a disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, and notify confederates See 18 U.S.C. § 3103a(b)(l). There is reasonable necessity
2 .

 

Case 1:18-cr-OO602-WHP Document 43-8 Filed 03/19/19 Page 29 of 62

for the use of the technique described above, for the reasons set forth above. See 18 U.S.C. §
3103a(b)(2_).

6. Time of Execution. The Court authorizes execution of this Warrant at any time
of day or night, owing to the potential need to locate the Target Cellular Devices outside of daytime
hours.

7. Sealing. This Warrant and Order, and the supporting Agent Affidavit, shall be

,*_____1”*sealedruntiqurthei;order__ of,the,C,ourt. except that the Government may without further order of

this Court: provide copies of the Warrant and Order or the supporting Application and Agent
Affidavit as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

a ar f / ri aff a»/
Date lssued Time lssued
/`»i j ` ` § c /‘ _1, l

 

UNITED',' srAitEs MAGISTRATE _JUDGE
Southern District of New York‘ ` ` `

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 30 of 62

This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location of the cellular devices assigned phone numbers -

_whose wireless provider is AT&T, and whose listed subscriber is l\/fichael

Cohen.

 

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 31 of 62

ATTACHl\/[ENT B
Pursuant to an investigation of Michael Cohen for a violation of 52 U.S.C. §§
30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions) (the “Subject Offense”),
this Warrant authorizes the officers to whom it is directed to determine the location of the cellular

devices identified in Attachment A by collecting and examining:

 

for a period of thirty days, during all times of day and night This warrant does not authorize the

interception of any telephone calls, text messages, other electronic communications, and this
warrant prohibits the seizure of any tangible property. The Court fmds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 32 of 62

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE USE OF A CELL-
SITE SIMULATOR TO LOCATE THE Case No.
CELLULAR DEVICES AS SIGNED CALL

NUMBERS _ AND - Fiied Under seal

 

AFFIDAVIT IN 'SUPPORT OF

 

, , ., AN APPLICATION FOR A`SEARCH WARRANT

I,- being first duly sworn, hereby~depose and state as follows:

INTRODUCTION AN]) AGENT BACKGROUND
1. I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic
investigative technique, which is described in Attachment B, to determine the location of the

cellular devices assigned call numbers _(the i‘Target Cellular

Devices”), which are described in Attachment A.

 

3. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 33 of 62

4. One purpose of applying for this warrant is to determine with precision the Target y
Cellular Devices’ location. However, there is reason to believe the Target Cellular Devices are
currently located somewhere within this district because the Target Cellular Devices’ owner is
known to spend most of his time in this district Pursuant to Rule 41 (b)(2), law enforcement may
locate the Target Cellular Devices outside the district provided the device is within the district

. when the warrant is issued. ~

, 5. Based on the facts set forth in this affidavitj there is probable cause to believe that

 

 

violations of 52 U.S.C. §§ 30116fa)(1)(A) and 30108fdj(1_)(A)(1) (illegal campaign contributions) f
fthe “Subject Offense”) has been committed, are being committed, and will be committed by
Michael Cohen and others There is also probable cause to believe that the location of the Target
Cellular Devices will lead to evidence of the Subject Offense, las detailed below.

6. Because collecting the information authorized by this warrant may fall within the
statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C._ § 3127(3) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included .
in a pen register order. See 18 U.S.C. § 3123(b)(1).

PROBABLE CAUSE
Introduction

7. ` The United States Attorney’s Office for the Southern District of Newl York

(“USAO”) and the FBI are investigating a criminal violation of the campaign finance laws by

Michael Cohen, a lawyer who holds himself out as the personal attorney for President Donald J.

Trump. As detailed below, there is probable cause to believe _

2 .

 

 

Case 1:18-.cr-00602-WHP Document 43-8 Filed 03/19/19 Page 34 of 62'

 

8. The Target Cellular Devices referenced in this Affidavit are the cellphones

assigned call numbers_As further discussed below, the Target

Cellular Devices are subscribed to in the name of l\/lichael Cohen (the “Subscriber”). The

 

Subscriber is beiievegt to use'the'Targ@thellphcnes'and1s'a"Target*S_ubjectof`this iiive'stigatio_nT““’"'w ";""‘"
AT&T is the Service Provider for the Target Cellphones.
v Prior Relevant Process
9. In connection with an investigation then being conducted by the Office‘of .

the Special Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell,-
Chief United States District 'Judge for the District of Columbia, three search warrants for emails
and other content information associated with two email accounts used by Cohen, and one search
warrant for stored content associated with an iCloud account used by Cohen. Specifically:

a. On or about luly 18, 2017, the FBI sought and obtained a search warrant for emails
in the account -Zi)gmail. com (the “Cohen Gmail Account”) sent or received between
lanuary 1, 2016 and luly 18, 2017 (the “First Cohen Gmail Warrant”).

, b. On or about August 8, 2017, the FBI sought and obtained a search warrant for
content stored in the iCloud account associated with Apple ID -@gmail.com (the
“Cohen iCloud Account” and the “Cohen iCloud Warrant”).

c. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the Cohen Gmail Account sent or received between lune 1, 2015. and November 13, 2017

(the “Second Cohen Gmail Warran ”).

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 35 of 62

d. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the account '_[the “Cohen MDCPC Account”) sent or received
between'the opening of the Cohen l\/IDCPC Account1 and November 13, 2017 (the “First Cohen
MDCPC Warrant”). ' ~

10. The SCO has since referred certain aspects of its investigation into Cohen
to the USAO, which is working with the FBI’s New York Field Office.

11. On or about February 28, 2018, the USAO and FBI sought and obtained

 

 

    

search warrants for emails in Cohenmaail Account and'Cohen MDCPC Account, among other
accounts, sent or received between November 14, 2017 and February 28, 2018 (the “Third' Cohen
l Gmail Warran ” and “Second Cohen MDCPC Warrant”).2 4
12.' The above-described warrants are referred to herein as the “Cohen Emails
Warrants” and, with respect to the iCloud Warrant, the “Cohen iCloud Warrant.”

The Illegal Cami)aign Contribution Scheme

 

1 Based on my review of this warrant and the affidavit in support of it, I know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MD_CPC Account that indicated`that
the account contained emails from.the approximate period of March 2017 through the date of the
warrant ` '

2 On or about February 28, 2018 and April 7, 2018, theUSAO and FBI sought and obtained Rule
41 search warrants authorizing the search of emails and content obtained pursuant to previously
issued warrants for additional subject offenses

4

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 36 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 37 of 62

3 My attribution of certain telephone numbers to certain individuals as described in _ this `
affidavit is based on my review of the vCard (virtual contact file) and text messages obtained from
Cohen’s telephone pursuant to the iCloud Warrant

6

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 38 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 39 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 40 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 41 of 62

 

Case 1:18-cr-00602-WHP Document43-8 Filed 03/19/19 Page.42 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 43 of 62

 

Case 1:18-cr-00602-.WHP Document 43-8 Filed 03/19/19 Page 44 of 62

 

Case 1:18jcr-00602-WHP Document 43-8v Filed 03/19/19 Page 45 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 46 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 47 of 62

 

Case 1:18-cr-00602-WHP. Document 43-8 Filed 03/19/19 Page 48 of 62

 

Case 1:18-cr-00602-WHP Document43-8 Filed 03/19/19 Page 49of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 50 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 51 of~62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 52 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 y Filed 03/19/19 Page 53 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 P_age 54 of 62

 

28. l have reviewed records maintained by AT&T, from which I have learned,
in substance and in part, that the Target Cellular Devices are still'active. Based on my training
and experience, my familiarity with this investigation, and the information set forth above, l
therefore believe that the requested data will lead to evidence of the Subject Offense.
Specifically, information will lead to`the present location of the Target Cellular Devices; law
enforcement may then obtain evidence from the Target Cellular Devices, by subpoena or search

warrant, including but not limited to

 

 

Case 1:18-`cr-00602-WHP Document 43-8 Filed 03/19/19 Page 55 of 62

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 56 of 62

 

 

AUTHORIZATION REOUEST

32. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
function as a pen register order under 18 U.S.C. § 3123..

33. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the Warrant to delay
notice until 30 days from the end of the period of authorized surveillance This delay is justified
because there is reasonable cause to believe that providing immediate notification of the warrant
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of the Target Cellular Devices would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy evidence,.
change patterns of behavior, and notify confederates See 18 U.S.C. § 3103a(b)(1). There is

reasonable necessity `for the use of the technique described above, for the reasons set forth above.

see 18 U.s.C. §31033(1>)(2).

25

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 57 of 62

34. ~ l further request that the Court authorize execution of the warrant at any
time of day or night, owing`to the potential need to locate the Target Cellular Devices outside of
daytime hours

35. l further request that the Court order that all papers in support of this
application including the affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public nor known to all 4

of,the targets of the investigation Accordingly, there is good cause to seal these documents

 

because their premature disclosure may seriously jeopardize that investigation
36. A search warrant may not be legally necessary to compel the investigative
technique described herein Nevertheless, l hereby submit this warrant application out of an

abundance of caution

Respectfully submitted,

    

federal Bureau ot 1nvest1gation

Subscribed and sworn to before me

On: AV@L. Y:\ Z,O\T’

8/{1£~@~1 pmw»¢\i
UNITED STATES MAGISTRATE JUDGE

 

26

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 58 of 62

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE USE OF A CELL-
SITE SIMULATOR TO LOCATE THE Case No.
CELLULAR DEVICES ASSIGNED CALL

NUMBERS _ Fiied Under seal

 

WARRANT AND ORDER OF AUTHORIZATION

TO:v Special Agents of the Federal _Bureau of Investigation and Other Authorized

 

Pei's'on_nci "
I. ' F.indings
The Court hereby fmds:

1. Upon an affidavit of Special Agent -of the Federal Bureau of

Investigation (“Affidavit”) and pursuant to Federal Rule of Criminal Procedure 41, there is
probable cause to believe that violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(l)(A)(1)
(illegal campaign contributions) (the “Subj ect Offense”) have been committed by Michael Cohen
(the “Target Subject”), and that the Target Subject uses cellular devices assigned call numbers
_the (“Target Cellular Devices”), which are described in
Attachment A. Further, there is probable cause to believe that the location of the Target Cellular
Device will constitute evidence of the Subject Offense. y Specifically, there is probable'cause to
believe that the location of the Target Cellular Devices will constitute evidence of those criminal
violations including leading to the location of the Target Cellular Devices, on which there is '

probable cause to believe evidence of these offenses exist, as detailed below.
2. Pursuant to 18 U.S.C. § 3123(b)(1), the Government has certified that the pen

register information for the Target Cellular Devices is relevant to an ongoing investigation by the

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 59 of 62

_ Investigating vAgency of the Target Subject and others unknown in connection with suspected
violations of the Subj ect Offense.
NOW, THEREFORE, pursuant to Fed. R. Crim.~ P. 41, 18 U.S.¢. §§ 3121 et seq., and 18
U.S.C. §l 3103a, IT IS HEREBY ORDERED:

II. , Warrant and Order of Authnrization

3. 7 Warrant Law enforcement agents and other authorized law enforcement

 

444officials`arevhereby¢authorized»to*emplo,yran-ele`ctronic/investigative,technique~ which is described

 

in Attachment B, to the determine the location of the Target Cellular Devices, which are described
in Attachment A.

4. . Data Collection and Retention. In the course of employing the technique, law
enforcement agents and other authorized law enforcement officials (a) must make reasonable
efforts to limit interference with cellular devices other than the Target Cellular Devices, (b) must
promptly delete information collected from cellular devices other than the Target Cellular Devices
once the Tar get Cellular Devices is located, and (c) are prohibited from using data acquired beyond
that necessary to locate the Target Cellular Devices, absent further order of the Court

5. Delayed Notice.~ Pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), the Court authorizes the officer executing the warrant to delay i_n notice until

i… 30 days from¢the¢end¢oflthe;periodioflauthorized,surveillance. 7¢'l`his7delay,,is,justifiecLbecause_,

there is reasonable cause to believe that providing immediate notification of the warrant may have
an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber
or user of the Target Cellular Devices would seriously jeopardize the ongoing investigation as
such a disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, and notify confederates See 18 U.S.C. § 3103a(b)(1). There is reasonable necessity
2

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 60 of 62

for the use of the technique described above,'for the reasons set forth above. See 18 U.S.C. §
3103a(b)(2).

6. Time of Execution. The Court authorizes execution of this Warrant at~ any time
of day or night, owing to the potential need to locate the Target Cellular Devices outside of daytime
hours

7. Sealing.~ This Warrant and Order, and the supporting Agent Affidavit, shall be

~44:e“-;-~-Sealed~untilmfu;rtl_rer:orderv .ofthe€ourt: exeept¢that¢the¢Governmentjmay*without»further~ o_r`der~ofj *i ¢W~¢j~»-
this Court: provide copies of the Warrant and_ Order or the supporting Application and Agent
Affidavit as need be to personnel assisting the Government in the investigation and prosecution of
this`matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

__Li§zij__ M_
Date Issue Time lssued

S/ H{»N@r Fm"\a»_i\l
UNITED STATES MAGISTRATE IUDGE
Southern District of New York ‘

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 61 of 62

ATTACHl\/[ENT A '
This warrant authorizes the use of the electronic investigative technique described in
Attachment B to identify the location of the cellular devices assigned phone numbers _

_whose wireless provider is AT&T, and whose listed subscriber is l\/lichael

Cohen

 

 

Case 1:18-cr-00602-WHP Document 43-8 Filed 03/19/19 Page 62 of 62

ATTACHMENT B _
Pursuant to an investigation of Michael Cohen for a violation of 52 U.S.C. §§
30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions) (the “Subject Offense”),

this Warrant authorizes the officers to whom it is directed to determine the location of the cellular

devices identified in Attachment A by collecting and examining:

 

for a period of thirty days, during all times of day and night This warrant does not authorize the
interception of any telephone calls, text messages other electronic communications and this
warrant prohibits the seizure of any tangible property. 'l`he Court finds reasonable necessity for

-' the use of the technique authorized above.' See 18 U.S.C. § 3103a(b)(2).

 

